DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald Brown, attorney of record, on 3/22/2021.
The application has been amended as follows: 
In claim 3, line 1, delete “claim 2” and replace with --claim 1--.
In claim 13, line 1, delete “claim 12” and replace with --claim 11--.
In claim 22, line 1, delete “claim 21” and replace with --claim 20--.
In claim 1, lines 2 and 8, delete “first element” and replace with --channel layer--.
In claim 3, line 1, delete “first element” and replace with --channel layer--.
In claim 6, lines 1 and 3, delete “first element” and replace with --channel layer--.
In claim 11, line 8, delete “first element” and replace with --first polymeric layer--.
In claim 15, line 3, delete “first element” and replace with --first polymeric layer--.
In claim 16, line 3, delete “first element” and replace with --first polymeric layer--.
In claim 20, page 2, line 10, delete “first element” and replace with --first polymeric layer--.
In claim 24, line 3, delete “first element” and replace with --first polymeric layer--.
In claim 24, line 3, delete “first element” and replace with --first polymeric layer--.
In claim 1, lines 4 and 13, delete “second element” and replace with --bubble layer--.
In claim 6, line 2, delete “second element” and replace with --bubble layer--.

In claim 11, line 13, delete “second element” and replace with --second polymeric layer--.
In claim 16, line 2, delete “second element” and replace with --second polymeric layer--.
In claim 20, page 2, line 15, delete “second element” and replace with --second polymeric layer--.
In claim 25, line 1, delete “second element” and replace with --second polymeric layer--.
Allowable Subject Matter
Claims 1, 3-11, 13-20 and 22-29 are allowed as amended above.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 1 (and hence claims 3-10): “thereby positioning the second element to block the second element to block the fluid communication channel” (claim 1, ll. 12-13) (similar language found in the other independent claims 11, 20 and 29, thereby covering all of the claims).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
The applicant deleted several depending claims, moved their content into each of the independent claims and argued that the rejection in the last office action, was improper.  More specifically, that the reference used previously (Miyazaki) simply did 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.B/Examiner, Art Unit 3754         

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
04/03/2021